Title: To James Madison from William Bentley, 11 December 1809
From: Bentley, William
To: Madison, James


Sir,
Salem 11 December, 1809
The inclosed Letter I leave with you. It will be seen by no person, till your pleasure be known.
It is an exact Copy of Gen: John Stark’s Letter to me, as he dictated it to his Son in Law, B. F. Stickney, in consequence of a Letter I sent him. Once, when I was at the General’s House, his Son Major Caleb Stark was called upon to write a Letter for the General’s Signature. The Major, whose manners & accomplishments place him among the best men of our times, wrote a Letter as he would express the thoughts for himself. Upon the reading, the General burst out “Not your words for my Truth—Truth to the man & the matter—Give my own words & my own truth together.”
The General is a Favorite Son of Nature. Not a vice has attached to his Character, & he has lived long & much in the world without corruption from it: independant in mind & condition. While every sentence of the General is an Apothegem, the Extract from the Letter of the Son in Law will prove, that the character of the family is not without the Philosophy of Nature.
Extract of a Letter from B. F. Stickney, Son in Law of Gen Stark,
Bow. December. 6. 1809
After an apology for delay, occasioned by the distance from his Father, he says, “The inclosed Letter is submitted to your discretion, to be published, or otherwise. Since Major Stark has removed to Boston, I have been the General’s Clerk. Direct your communications to Pembroke Office, & to my care, by Mail.
“We have made up our minds here, to hear a dreadful roaring of the Sea Lioness, since hearing the late growling of her Whelp. The Pickaroons are skulking into the back ground, & the Lovers of Freedom are preparing themselves to meet any mode of attack, that this voracious Animal may choose.
“Since we conversed together, by paper, or face to face, I have discovered a body of Iron Ore, that from the present appearance is inexhaustible. The Ore is of an excellent kind, & very fortunately situated for Waterfalls, coalwood, & boat-navigation. This adds one link to the Chain of our National Independence.[”]
With all the respect due to exalted Virtue & condition your devoted Servant
William Bentley
 
[Enclosure]
My friend,
Derryfield 6th. Dcmr. 1809.
I received your letter of the 4th. of November, in which you suggest a wish of an expression of my opinion of President Madison. I have never been so fortunate as to have any personal acquaintance with him. But the virtues of Madison have been known to the world, longer than we have been known as a nation. Could my recital of his important services add to their weight, I could freely do it. I think the strongest evidence that we can have of his greatness, & goodness, is, that he was the chosen man of his immediate predecessor, & still retains his confidence. The value of these two great men has appeared as conspicuous in cultivating the arts of peace, as in the conflict for our national Independence.
Peace undoubtedly is our greatest good, as long as peace can be honourable. But I fear if we tip the cup of conciliation any higher, we shall have to drink the dregs. That nation, who has been our secret or open enemy for more than forty years, has now, by their last messenger of insult, heaped the measure of our wrongs: & I think must have prepared the minds of all, that prefer their own country to any other, for the last resort. I think Mr. Madison will not wait for the consent of the Arnolds or Pickerings of our country. Although he has not recommended a declaration of war to Congress, I think he will not suspend it long, without there is an immediate change of measures, with the change of ministry, before he will recommend it with the promptitude that he has dismissed their insulter of Nations.
You are thanked for your numerous presents of Newspapers, pamphlets, &c. &c. Mr. Adams writes like seventy five again.
It can be but a few days before I must leave my country & my friends. I wait the moment with impatience, for although I have spent a long life of enjoyment—life is now a great burthen to me. Conversing with my friends that are about me, or at a distance, makes life more tolerable. But it is the greatest consolation I have, that I leave the general government of my country in so good hands. The friend of William Bentley,
John Stark.
